UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-07528 Special Opportunities Fund, Inc. (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) Andrew Dakos Brooklyn Capital Management, LLC Park 80 West 250 Pehle Avenue, Suite 708 Saddle Brook, NJ 07663 (Name and address of agent for service) Copy to: Thomas R. Westle, Esq. Blank Rome LLP The Chrysler Building 405 Lexington Avenue New York, NY 10174 1-877-607-0414 Registrant's telephone number, including area code Date of fiscal year end: 12/31/2013 Date of reporting period: July 1, 2012 to June 30, 2013 Item 1. Proxy Voting Record. Name of Fund: Special Opportunities Fund, Inc. (SPE) Period: July 1, 2012 - June 30,2013 Company Name Meeting Date CUSIP Ticker The Thai Fund, Inc. 7/24/2012 TTF Vote Management Recommended Vote Proposal Propose by issuer or shareholder Withhold All For Director - 1) Michael Bozic, 2)Michael F. Klein,3)W. Allen Reed Issuer Name of Fund: Special Opportunities Fund, Inc. (SPE) Period: July 1, 2012 - June 30,2013 Company Name Meeting Date CUSIP Ticker Hicks Acquisition CO II Inc 7/12/2012 HKAC Vote Management Recommended Vote Proposal Propose by issuer or shareholder For For 2.1 Director - 1)S.P. Carter-CL I, 2) T.O. Hicks-CL I, 3) A.F.Reardon-CL I, 4)M.R.Richards-CL II, 5)K.P. Seifert-CL II, 6)M.A.Suwyn-Cl II, 7) T.M. Murphy-CL III, 8) C. Weaver Vest-CL III, 9) G.W. Wurtz-CL III Issuer For For 2.2 ADOPTION OF EQUITY INCENTIVE PLAN-PROPOSAL IS MORE FULLY DESCRIBED IN THE PROXY STATEMENT/PROSPECTUS Issuer For For 2.3 ADOPTION OF PURCHASE AGREEMENTS AND THE TRANSACTION-PROPOSAL IS MORE FULLY DESCRIBED IN THE PROXY STATEMENT/PROSPECTUS Issuer For None 2.E ELECTION TO EXERCISE REDEMPTION RIGHTS, IF YOU WISH TO EXERCISE YOUR REDEMPTION RIGHTS, PLEASE MARK ANY VOTING SELECTION FOR THIS PROPOSAL, PLEASE READ THE PROXY STATEMENT/ PROSPECTUS FOR ADDITIONAL INFORMATION ON THIS ELECTION Issuer For For 2.4 ADJOURNMENT OF SPECIAL MEETING OF THE STOCKHOLDERS-PROPOSAL IS MORE FULLY DESCRIBED IN THE PROXY STATEMENT/PROSPECTUS. Issuer For For 3.1 AMENDMENT OF CERTIFICATE OF INCORPORATION-PROPOSAL IS MORE FULLY DESCRIBED IN THE PROXY STATEMENT/PROSPECTUS Issuer For None 3.E ELECTION TO EXERCISE REDEMPTION RIGHTS, IF YOU WISH TO EXERCISE YOUR REDEMPTION RIGHTS, PLEASE MARK ANY VOTING SELECTION FOR THIS PROPOSAL, PLEASE READ THE PROXY STATEMENT/ PROSPECTUS FOR ADDITIONAL INFORMATION ON THIS ELECTION. IN ORDER TO EXERCISE THIS REDEMPTION YOU MUST VOTE AGAINST PROPOSAL 3.1 Issuer For For 3.2 ADJOURNMENT OF SPECIAL MEETING OF THE STOCKHOLDERS-PROPOSAL IS MORE FULLY DESCRIBED IN THE PROXY STATEMENT/PROSPECTUS. Issuer Name of Fund: Special Opportunities Fund, Inc. (SPE) Period: July 1, 2012 - June 30,2013 Company Name Meeting Date CUSIP Ticker Hicks Acquisition Company II Inc. Wts 7/12/2012 HKACW Vote Management Recommended Vote Proposal Propose by issuer or shareholder For For 1.1 AMENDMENT TO WARRANT AGREEMENT-PROPOSAL IS MORE FULLY DESCRIBED IN THE PROXY STATEMENT/PROSPECTUS Issuer For For 1.2 ADJOURNMENT OF SPECIAL MEETING OF PUBLIC WARRANTHOLDERS- PROPOSAL IS MORE FULLY DESCRIBED IN THE PROXY STATEMENT/ PROSPECTUS Issuer Name of Fund: Special Opportunities Fund, Inc. (SPE) Period: July 1, 2012 - June 30,2013 Company Name Meeting Date CUSIP Ticker Neuberger Berman R/E Sec incomw 7/25/2012 64190A103 NRO Vote Management Recommended Vote Proposal Propose by issuer or shareholder For all For Director - 1) Faith Colish, 2) Robert Conti,3) Michael M. Knetter, 4) Peter P. Trapp Issuer Name of Fund: Special Opportunities Fund, Inc. (SPE) Period: July 1, 2012 - June 30,2013 Company Name Meeting Date CUSIP Ticker Morgan Stanley Frontier Emerging Market 8/22/2012 61757P101 FFD Vote Management Recommended Vote Proposal Propose by issuer or shareholder For all For TO CONSIDER AND VOTE UPON A PROPOSAL TO APPROVE THE ACTIONS AND TRANSACTIONS DESCRIBED IN THAT CERTAIN AGREEMENT AND PLAN OF REORGANIZATION, DATED APRIL 25, 2012 (THE "REORGANIZATION AGREEMENT"), BETWEEN MORGAN STANLEY FRONTIER EMERGING MARKETS FUND, INC. AND MORGAN STANLEY INSTITUTIONAL FUND, INC. (THE "COMPANY"), ON BEHALF OF THE FRONTIER EMERGING MARKETS PORTFOLIO (THE "ACQUIRING FUND"), ALL AS MORE Issuer Name of Fund: Special Opportunities Fund, Inc. (SPE) Period: July 1, 2012 - June 30,2013 Company Name Meeting Date CUSIP Ticker Liberty All-Star Growth Fund 7/30/2012 ASG Vote Management Recommended Vote Proposal Propose by issuer or shareholder For all For Director - 1) Thomas W. Brock, 2) John J. Neuhauser Issuer Against Against 2. - Stockholder proposal presented under the heading "Stockholder Proposal" in the accompanying proxy statement. Issuer Name of Fund: Special Opportunities Fund, Inc. (SPE) Period: July 1, 2012 - June 30,2013 Company Name Meeting Date CUSIP Ticker Australia Acquisition Corp. 8/13/2012 G06368107 AAC Vote Management Recommended Vote Proposal Propose by issuer or shareholder For For 1 - Vote on amendment of articles of associatio n as further describer in the proxy materials. Issuer None None 1A - PLEASE BE ADVISED THAT IF YOU VOTED OTHER THAN "FOR" ON PROPOSAL 1 YOU HAVE THE RIGHT TO EXERCISE YOUR REDEMPTION RIGHTS. IN ORDER TO EXERCISE YOUR REDEMPTION RIGHTS, YOU MUST MARK THE "FOR", "AGN", OR "ABS" OPTION ASSOCIATED TO PROPOSAL 1A. IF YOU MARK "FOR", "AGN", OR "ABS" ASSOCIATED TO PROPOSAL 1A YOU WILL BE ELECTING TO EXERCISE YOUR REDEMPTION RIGHTS. Issuer Name of Fund: Special Opportunities Fund, Inc. (SPE) Period: July 1, 2012 - June 30,2013 Company Name Meeting Date CUSIP Ticker JWC Acquisition Corp 8/16/2012 46634Y102 JWCA Vote Management Recommended Vote Proposal Propose by issuer or shareholder For For 1-TO ADOPT THE CONTRIBUTION AND MERGER AGREEMENT AND APPROVE THE TRANSACTIONS CONTEMPLATED THEREBY, AS FURTHER DESCRIBED IN THE PROXY STATEMENT/PROSPECTUS. Issuer For For 2-TO APPROVE AN AMENDMENT TO THE COMPANY'S CHARTER, AS FURTHER DESCRIBED IN THE PROXY STATEMENT/PROSPECTUS. Issuer For For 3-TO APPROVE THE ADJOURNMENT OF SPECIAL MEETING OF THE STOCKHOLDERS, AS FURTHER DESCRIBED IN THE PROXY STATEMENT/ PROSPECTUS. Issuer For None 4-ELECTION TO EXERCISE REDEMPTION RIGHTS, IF YOU WISH TO EXERCISE YOUR REDEMPTION RIGHTS, PLEASE MARK ANY VOTING SELECTION FOR THIS PROPOSAL, PLEASE ALSO READ THE PROXY STATEMENT/PROSPECTUS FOR ADDITIONAL REQUIREMENTS NECESSARY TO EXERCISE YOUR REDEMPTION RIGHTS. Issuer Name of Fund: Special Opportunities Fund, Inc. (SPE) Period: July 1, 2012 - June 30,2013 Company Name Meeting Date CUSIP Ticker MFS Municipal Income Trust PFD CL TH 8/31/2012 MFM ARPS Vote Management Recommended Vote Proposal Propose by issuer or shareholder For For 1 -TO APPROVE THE PROPOSED AMENDMENTS TO THE TRUST'S BYLAWS TO REPLACE STANDARD & POOR'S, A DIVISION OF THE MCGRAW-HILL COMPANIES, INC, WITH FITCH, INC. AS A RATING AGENCY FOR THE TRUST'S MUNICIPAL AUCTION RATE CUMULATIVE PREFERRED SHARES AND MAKE OTHER NOTED CHANGES. Issuer Name of Fund: Special Opportunities Fund, Inc. (SPE) Period: July 1, 2012 - June 30,2013 Company Name Meeting Date CUSIP Ticker MFS Municipal Income Trust PFD CL T 8/31/2012 MFM ARPS Vote Management Recommended Vote Proposal Propose by issuer or shareholder For For 1 -TO APPROVE THE PROPOSED AMENDMENTS TO THE TRUST'S BYLAWS TO REPLACE STANDARD & POOR'S, A DIVISION OF THE MCGRAW-HILL COMPANIES, INC, WITH FITCH, INC. AS A RATING AGENCY FOR THE TRUST'S MUNICIPAL AUCTION RATE CUMULATIVE PREFERRED SHARES AND MAKE OTHER NOTED CHANGES. Issuer Name of Fund: Special Opportunities Fund, Inc. (SPE) Period: July 1, 2012 - June 30,2013 Company Name Meeting Date CUSIP Ticker MFS High Yield Municipal Tr-Pfd 8/31/2012 59318E201 CMU ARPS Vote Management Recommended Vote Proposal Propose by issuer or shareholder For For 1 -TO APPROVE THE PROPOSED AMENDMENTS TO THE TRUST'S BYLAWS TO REPLACE STANDARD & POOR'S, A DIVISION OF THE MCGRAW-HILL COMPANIES, INC, WITH FITCH, INC. AS A RATING AGENCY FOR THE TRUST'S MUNICIPAL AUCTION RATE CUMULATIVE PREFERRED SHARES AND MAKE OTHER NOTED CHANGES. Issuer Name of Fund: Special Opportunities Fund, Inc. (SPE) Period: July 1, 2012 - June 30,2013 Company Name Meeting Date CUSIP Ticker MFS Invt Grade Mun Tr-Pfd 8/31/2012 59318B207 CXH ARPS Vote Management Recommended Vote Proposal Propose by issuer or shareholder For For 1 -TO APPROVE THE PROPOSED AMENDMENTS TO THE TRUST'S BYLAWS TO REPLACE STANDARD & POOR'S, A DIVISION OF THE MCGRAW-HILL COMPANIES, INC, WITH FITCH, INC. AS A RATING AGENCY FOR THE TRUST'S MUNICIPAL AUCTION RATE CUMULATIVE PREFERRED SHARES AND MAKE OTHER NOTED CHANGES. Issuer Name of Fund: Special Opportunities Fund, Inc. (SPE) Period: July 1, 2012 - June 30,2013 Company Name Meeting Date CUSIP Ticker Dividend And Income Fund 9/12/2012 25538A105 DNI Vote Management Recommended Vote Proposal Propose by issuer or shareholder Against For 1-TO APPROVE A NEW INVESTMENT MANAGEMENT AGREEMENT BETWEEN THE FUND AND BEXIL ADVISERS LLC, THE FUND'S CURRENT INVESTMENT MANAGER. NO INCREASE TO THE MANAGEMENT FEE RATE IS PROPOSED. Issuer For For 2-TO RATIFY THE APPOINTMENT OF TAIT, WELLER & BAKER LLP AS THE FUND'S INDEPENDENT REGISTERED AUDITORS FOR THE FISCAL YEAR ENDING DECEMBER 31, 2012. Issuer Name of Fund: Special Opportunities Fund, Inc. (SPE) Period: July 1, 2012 - June 30,2013 Company Name Meeting Date CUSIP Ticker Royce Micro-Cap Trust Inc. 9/20/2012 RMT Vote Management Recommended Vote Proposal Propose by issuer or shareholder For For 1. Director 1)CHARLES M. ROYCE 2) G. PETER O'BRIEN Issuer Name of Fund: Special Opportunities Fund, Inc. (SPE) Period: July 1, 2012 - June 30,2013 Company Name Meeting Date CUSIP Ticker Royce Value Trust Inc. 9/20/2012 RVT Vote Management Recommended Vote Proposal Propose by issuer or shareholder For For 1. Director 1)CHARLES M. ROYCE 2) G. PETER O'BRIEN Issuer Name of Fund: Special Opportunities Fund, Inc. (SPE) Period: July 1, 2012 - June 30,2013 Company Name Meeting Date CUSIP Ticker Royce Focus Trust Inc. 9/20/2012 78080N108 FUND Vote Management Recommended Vote Proposal Propose by issuer or shareholder For For 1. Director 1)CHARLES M. ROYCE 2) G. PETER O'BRIEN Issuer Name of Fund: Special Opportunities Fund, Inc. (SPE) Period: July 1, 2012 - June 30,2013 Company Name Meeting Date CUSIP Ticker Putnam managed Muni Inc. TR PFD Ser C 9/20/2012 PMM ARPS Vote Management Recommended Vote Proposal Propose by issuer or shareholder Against For 1A-ELECTING YOUR FUND'S 13 NOMINEES FOR TRUSTEES: Issuer Withhold All Nominees For 1B -Directors Issuer RAVI AKHOURY BARBARA M. BAUMANN JAMESON A. BAXTER CHARLES B. CURTIS ROBERT J. DARRETTA JOHN A. HILL PAUL L. JOSKOW ELIZABETH T. KENNAN KENNETH R. LEIBLER ROBERT E. PATTERSON GEORGE PUTNAM, III ROBERT L. REYNOLDS W. THOMAS STEPHENS Name of Fund: Special Opportunities Fund, Inc. (SPE) Period: July 1, 2012 - June 30,2013 Company Name Meeting Date CUSIP Ticker MFS Municipal Income Trust PFD CL TH 10/31/2012 MFM ARPS Vote Management Recommended Vote Proposal Propose by issuer or shareholder For For Directors Recommended: A vote for election of the following Nominees 1B1- 01-David H. Gunning, 02-Robert E. Butler, 03-J. Dale Sherratt, 04-John P. Kavanaugh,05-Laurie J. Thomsen Issuer Name of Fund: Special Opportunities Fund, Inc. (SPE) Period: July 1, 2012 - June 30,2013 Company Name Meeting Date CUSIP Ticker MFS Municipal Income Trust PFD CL T 10/31/2012 MFM ARPS Vote Management Recommended Vote Proposal Propose by issuer or shareholder For For Directors Recommended: A vote for election of the following Nominees 1B1- 01-David H. Gunning, 02-Robert E. Butler, 03-J. Dale Sherratt, 04-John P. Kavanaugh, 05-Laurie J. Thomsen Issuer Name of Fund: Special Opportunities Fund, Inc. (SPE) Period: July 1, 2012 - June 30,2013 Company Name Meeting Date CUSIP Ticker Advent Claymore Conv Secs & Inc Fd-TH28 10/24/2012 00764C505 AVK ARPS Vote Management Recommended Vote Proposal Propose by issuer or shareholder For For 1A.-ELECTION OF CLASS III DIRECTOR: MR. TRACY V. MAITLAND Issuer For For 1B.-ELECTION OF CLASS III DIRECTOR: MR. RONALD A. NYBERG Issuer For For 1C.-ELECTION OF CLASS II DIRECTOR: MR. MICHAEL A. SMART Issuer Name of Fund: Special Opportunities Fund, Inc. (SPE) Period: July 1, 2012 - June 30,2013 Company Name Meeting Date CUSIP Ticker MFS Invt Grade Mun Tr-Pfd 10/31/2012 59318B207 CXH ARPS Vote Management Recommended Vote Proposal Propose by issuer or shareholder For For Directors Recommended: A vote for election of the following Nominees 1B1- 01-David H. Gunning, 02-Robert E. Butler, 03-J. Dale Sherratt, 04-John P. Kavanaugh, 05-Laurie J. Thomsen Issuer Name of Fund: Special Opportunities Fund, Inc. (SPE) Period: July 1, 2012 - June 30,2013 Company Name Meeting Date CUSIP Ticker MFS High Yield Municipal Tr-Pfd 10/31/2012 59318E201 CMU ARPS Vote Management Recommended Vote Proposal Propose by issuer or shareholder For For Directors Recommended: A vote for election of the following Nominees 1B1- 01-David H. Gunning, 02-Robert E. Butler, 03-J. Dale Sherratt, 04-John P. Kavanaugh,05-Laurie J. Thomsen Issuer Name of Fund: Special Opportunities Fund, Inc. (SPE) Period: July 1, 2012 - June 30,2013 Company Name Meeting Date CUSIP Ticker Global Income & Currency Fund Inc. 11/16/2012 GCF Vote Management Recommended Vote Proposal Propose by issuer or shareholder Against For APPROVE AN AGREEMENT AND PLAN OF REORGANIZATION PURSUANT TO WHICH GLOBAL INCOME & CURRENCY FUND INC. ("ACQUIRED FUND") WOULD (I) TRANSFER SUBSTANTIALLY ALL OF ITS ASSETS TO NUVEEN DIVERSIFIED CURRENCY OPPORTUNITIES FUND ("ACQUIRING FUND"), (II) DISTRIBUTE SUCH SHARES OF ACQUIRING FUND TO COMMON HOLDERS OF ACQUIRED FUND, (III) LIQUIDATE, DISSOLVE & TERMINATE. Issuer Name of Fund: Special Opportunities Fund, Inc. (SPE) Period: July 1, 2012 - June 30,2013 Company Name Meeting Date CUSIP Ticker Diamond Hill Financial Trends Fund 11/14/2012 25264C101 DHFT Vote Management Recommended Vote Proposal Propose by issuer or shareholder Against For 1- PROPOSAL FOR NON-BINDING ADVISORY VOTE TO CONTINUE TO OPERATE THE FUND AS A CLOSED-END FINANCIAL SERVICES INVESTMENT COMPANY. Issuer Name of Fund: Special Opportunities Fund, Inc. (SPE) Period: July 1, 2012 - June 30,2013 Company Name Meeting Date CUSIP Ticker Gyrodyne Company of America, Inc. 12/14/2012 GYRO Vote Management Recommended Vote Proposal Propose by issuer or shareholder For For Director 1) PAUL L. LAMB 2)NADER G.M. SALOUR 3)RICHARD B. SMITH Issuer For For TO RATIFY THE ENGAGEMENT OF HOLTZ RUBENSTEIN REMINICK LLP AS INDEPENDENT ACCOUNTANTS FOR THE CURRENT FISCAL YEAR. Issuer For For TO AMEND THE COMPANY'S RESTATED CERTIFICATE OF INCORPORATION TO ADD A PROVISION THAT DIRECTORS ARE ENTITLED TO LIMITATIONS ON PERSONAL LIABILITY. Issuer Name of Fund: Special Opportunities Fund, Inc. (SPE) Period: July 1, 2012 - June 30,2013 Company Name Meeting Date CUSIP Ticker Ellworth Fund LTD 1/18/2013 ECF Vote Management Recommended Vote Proposal Propose by issuer or shareholder For For Director 1) E.C. Bogan 2)Nicolas W. Platt Issuer For For PROPOSALTO RATIFY SELECTION OF ACCOUNTANTS Issuer Name of Fund: Special Opportunities Fund, Inc. (SPE) Period: July 1, 2012 - June 30,2013 Company Name Meeting Date CUSIP Ticker The Greater China Fund, Inc. 1/8/2013 39167B102 GCH Vote Management Recommended Vote Proposal Propose by issuer or shareholder For For 1- The approval of the prposed investment management agreement between the fund and Aberdeen Asset Management Asia Limited. Issuer Name of Fund: Special Opportunities Fund, Inc. (SPE) Period: July 1, 2012 - June 30,2013 Company Name Meeting Date ISIN Ticker Terra Catalyst Fund, Grand Cayman 12/31/2012 KYG8761F1019 TCF LN Vote Management Recommended Vote Proposal Propose by issuer or shareholder For For To amend article 9.4 of the articles of association and the investment management agreement. Issuer Name of Fund: Special Opportunities Fund, Inc. (SPE) Period: July 1, 2012 - June 30,2013 Company Name Meeting Date CUSIP Ticker Liberty All-Star Equity Fund 12/20/2012 USA Vote Management Recommended Vote Proposal Propose by issuer or shareholder For For 1- To approve a new portfolio management agreement for the fund with ALPS Advisors, Inc. and TCW Investment Management Company Issuer For For 2- To approve a new portfolio management agreement for the fund with ALPS Advisors, Inc. and Cornerstone Capital Mangement LLC. Issuer For For 3- To approve, subject to the provisions of the exemptive relief by the U.S. Securities and Exchange Commission, a change to the "Managers-of-Managers" structure for the fund. Issuer Proxy mailed 12/20/12 Name of Fund: Special Opportunities Fund, Inc. (SPE) Period: July 1, 2012 - June 30,2013 Company Name Meeting Date CUSIP Ticker Myrexis, Inc. 1/23/2013 62856H107 MYRX Vote Management Recommended Vote Proposal Propose by issuer or shareholder For For 1-TO APPROVE THE DISSOLUTION AND LIQUIDATION OF MYREXIS, INC. PURSUANT TO THE PLAN OF COMPLETE LIQUIDATION AND DISSOLUTION, AS DESCRIBED IN THE PROXY STATEMENT. Issuer For For 2-TO GRANT DISCRETIONARY AUTHORITY TO THE BOARD OF DIRECTORS TO ADJOURN THE SPECIAL MEETING, EVEN IF A QUORUM IS PRESENT, TO SOLICIT ADDITIONAL PROXIES IN THE EVENT THAT THERE ARE INSUFFICIENT SHARES PRESENT IN PERSON OR BY PROXY VOTING IN FAVOR OF PROPOSAL 1. Issuer For For 3-TO APPROVE, BY NON-BINDING, ADVISORY VOTE, CERTAIN COMPENSATION ARRANGEMENTS FOR CERTAIN EXECUTIVE OFFICERS IN CONNECTION WITH THE DISSOLUTION AND LIQUIDATION OF MYREXIS, INC., AS DESCRIBED IN THE PROXY STATEMENT. Issuer Name of Fund: Special Opportunities Fund, Inc. (SPE) Period: July 1, 2012 - June 30,2013 Company Name Meeting Date CUSIP Ticker Magnum Hunter Resources 1/17/2013 55973B300 MHR D Vote Management Recommended Vote Proposal Propose by issuer or shareholder Against For 4-THE APPROVAL OF THE AMENDMENT OF MAGNUM HUNTER'S CERTIFICATE OF INCORPORATION, AS AMENDED, TO INCREASE THE AUTHORIZED NUMBER OF SHARES OF MAGNUM HUNTER PREFERRED STOCK TO 15,000,000. Issuer Against For 6-THE APPROVAL OF AN ADJOURNMENT OF THE MEETING, IF NECESSARY, TO SOLICIT ADDITIONAL PROXIES IN FAVOR OF THE FOREGOING PROPOSAL. Issuer Name of Fund: Special Opportunities Fund, Inc. (SPE) Period: July 1, 2012 - June 30,2013 Company Name Meeting Date CUSIP Ticker Eaton Vance T/A Global Div 2/15/2013 27828U106 ETO Vote Management Recommended Vote Proposal Propose by issuer or shareholder Against For DIRECTOR - 1)RONALD A. PEARLMAN 2)HELEN FRAME PETERS 3)RALPH F. VERNI Issuer Name of Fund: Special Opportunities Fund, Inc. (SPE) Period: July 1, 2012 - June 30,2013 Company Name Meeting Date CUSIP Ticker Bancroft Fubd Ltd 2/22/2013 BCV Vote Management Recommended Vote Proposal Propose by issuer or shareholder For For DIRECTOR - 1)JANE D. O'KEEFFE 2)NICOLAS W. PLATT Issuer For For 2-PROPOSAL TO RATIFY SELECTION OF ACCOUNTANTS. Issuer Name of Fund: Special Opportunities Fund, Inc. (SPE) Period: July 1, 2012 - June 30,2013 Company Name Meeting Date CUSIP Ticker Diamond Hill Financial Trends Fund 2/28/2013 25264C101 DHFT Vote Management Recommended Vote Proposal Propose by issuer or shareholder For For 1- PROPOSAL TO APPROVE THE LIQUIDATION AND DISSOLUTUON OF THE FUND PURSUANT TO THE PLAN OF LIQUIDATION. Issuer Name of Fund: Special Opportunities Fund, Inc. (SPE) Period: July 1, 2012 - June 30,2013 Company Name Meeting Date CUSIP Ticker Global Eagle Acquisition Corp. 1/31/2013 37951D102 EAGL Vote Management Recommended Vote Proposal Propose by issuer or shareholder For For 1-APPROVAL OF THE BUSINESS COMBINATION, AS MORE FULLY DESCRIBED IN THE PROXY STATEMENT Issuer For For 2-APPROVAL OF THE CERTIFICATE PROPOSAL, AS MORE FULLY DESCRIBED IN THE PROXY STATEMENT. Issuer For For 3- 01-Jeffrey A. Leddy*, 02-Jeffrey E. Epstein*, 03-Harry E. Sloan**, 04-Jeff Sagansky**,05-Edward L. Shapiro** Issuer For For APPROVAL OF THE GLOBAL EAGLE ENTERTAINMENT INC. 2, AS MORE FULLY DESCRIBED IN THE PROXY STATEMENT. Issuer For For APPROVAL OF THE ADJOURMENT PROPOSAL, AS MORE FULLY DESCRIBED IN THE PROXY STATEMENT. Issuer For For IF YOU INTEND TO EXERCISE YOUR REDEMPTION RIGHTS PLEASE CHECK "FOR". CHECKING THE BOX, HOWEVER IS NOT SUFFICIENT TO EXERCISE REDEMPTION RIGHTS. YOU MUST COMPLY WITH THE PROCEDURES SET FORTH UNDER "REDEMPTION RIGHTS" ON OF THE PROXY STATEMENT. IF YOU DO NOT INTEND TO EXERCISE YOUR REDEMPTION RIGHTS, PLEASE LEAVE BLANK. Issuer Name of Fund: Special Opportunities Fund, Inc. (SPE) Period: July 1, 2012 - June 30,2013 Company Name Meeting Date CUSIP Ticker Aberdeen Israel Fund 3/14/2013 00301L109 ISL Vote Management Recommended Vote Proposal Propose by issuer or shareholder Withhold All Nominees For Director1) Lawrence J. Fox Issuer Name of Fund: Special Opportunities Fund, Inc. (SPE) Period: July 1, 2012 - June 30,2013 Company Name Meeting Date ISIN Ticker JPMORGAN ASIAN INVESTMENT TRUST PLC,LONDON 1/31/2013 GB0001320778 JAI LN Vote Management Recommended Vote Proposal Propose by issuer or shareholder For For 1 - To receive the Dirctors Report the Annual Accounts and the Auditors Report for the year ended 30th Sep-12 Issuer For For 2- To approve the Directors Remuneration Report for the year ended 30th September 2012 Issuer For For 3 - To declare a final dividend on the Ordinary shares Issuer Abstain For 4-8 - To re-elect as directors of the Company: Mr James Long, Mr Ronald Gould, Mr James Strachan, Mr Andrew Sykes, Dr Linda Yuch Issuer For For 9 - To appoint PricewaterhouseCoopers LLP as Auditors to the Company Issuer For For 10 - To authorise the Directors to determine the remuneration of the Auditors Issuer Against For 11 - To continue in existance as an investment trust for a period expiring at the conclusion of the Company's annual general meeting to be held 2014 Issuer Against For 12 - TO grant authority to allot new shares Issuer Against For 13 - To grant authority to disapply pre-emption rights on allotment of relevant securities Issuer For For 14 - To grant authority to repurchase the company'sshares Issuer For For 15 - To grant authority to make two conditional tender offers Issuer Name of Fund: Special Opportunities Fund, Inc. (SPE) Period: July 1, 2012 - June 30,2013 Company Name Meeting Date CUSIP Ticker China Vantagepoint Acquisition Company 2/25/2013 G2161W129 CHVPF Vote Management Recommended Vote Proposal Propose by issuer or shareholder For For 1 - PROPOSAL TO AMEND THE COMPANY'S ARTICLES OF ASSOCIATION TO CONTINUE ITS EXISTENCE AFTER FEBRUARY 25, 2013. Issuer For For 2 - PROPOSAL TO NOT REQUIRE THE COMPANY TO COMPLY WITH ARTICLES 157-(WHICH GOVERN THE ACTIVITIES OF THE COMPANY WHILE IT IS A SPAC) AFTER THE EARLIER TO OCCUR OF A CONSUMMATION OF A BUSINESS COMBINATION OR THE LIQUIDATION OF THE TRUST ACCOUNT Issuer For For 3 - PROPOSAL TO THE ADJOURNMENT OF THE SPECIAL MEETING TO A LATER TIME, IF NECESSARY, TO PERMIT FURTHER SOLICITATION OF PROXIES IN THE EVENT THERE ARE INSUFFICIENT VOTES AT THE TIME OF THE SPECIAL MEETING TO APPROVE ANY OR ALL OF THE OTHER TWO PROPOSALS. Issuer Name of Fund: Special Opportunities Fund, Inc. (SPE) Period: July 1, 2012 - June 30,2013 Company Name Meeting Date CUSIP Ticker Adams Express Company 3/19/2013 ADX Vote Management Recommended Vote Proposal Propose by issuer or shareholder Withhold all For 1 -Directors 01-Enrique R. Arzac, 02-Phyllis O. Bonanno, 03-Kenneth J. Dale, 04-Frederic A. Escherich, 05-Roger W. Gale, 06-Kathleen T. Mcgahran, 07-Craig R. Smith, 08-Mark E. Stoeckle Issuer For For 2 -THE SELECTION OF PRICEWATERHOUSECOOPERS LLP AS INDEPENDENT PUBLIC AUDITORS. Issuer Name of Fund: Special Opportunities Fund, Inc. (SPE) Period: July 1, 2012 - June 30,2013 Company Name Meeting Date CUSIP Ticker MVC Capital, Inc. 4/3/2013 MVC Vote Management Recommended Vote Proposal Propose by issuer or shareholder For All For All 1 -Directors 01-Emilio Dominianni, 02-Phillip Goldstein, 03-Gerald Hellerman, 04-Warren Holtsberg, 05-Robert Knapp, 06-William Taylor, 07-Michael Tokarz Issuer For For 2 -THE SELECTION OF ERNST & YOUNG LLP AS THE FUND'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL YEAR 2013 Issuer Name of Fund: Special Opportunities Fund, Inc. (SPE) Period: July 1, 2012 - June 30,2013 Company Name Meeting Date CUSIP Ticker Tri-Continental Corp. 4/17/2013 TY Vote Management Recommended Vote Proposal Propose by issuer or shareholder Withhold All For 1 -Directors 01-Leroy C. Richie, 02-William F. Truscott Issuer For For 2 -THE SELECTION OF PRICEWATERHOUSECOOPERS LLP AS THE CORPORATION'SINDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Issuer Name of Fund: Special Opportunities Fund, Inc. (SPE) Period: July 1, 2012 - June 30,2013 Company Name Meeting Date CUSIP Ticker Lennar Corp. 4/10/2013 LEN/B Vote Management Recommended Vote Proposal Propose by issuer or shareholder For For All 1 -Directors 01-Emilio Dominianni, 02-Phillip Goldstein, 03-Gerald Hellerman, 04-Warren Holtsberg, 05-Robert Knapp, 06-William Taylor, 07-Michael Tokarz Issuer Against For 2 -THE SELECTION OF ERNST & YOUNG LLP AS THE FUND'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL YEAR 2013 Issuer For For 3 - TO RATIFY THE SELECTION OF DELOITTE & TOUCHE LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE COMPANY'S FISCAL YEAR ENDING NOVEMBER 30, 2013. Issuer Name of Fund: Special Opportunities Fund, Inc. (SPE) Period: July 1, 2012 - June 30,2013 Company Name Meeting Date CUSIP Ticker Central Securities Corp. 3/20/2013 CET Vote Management Recommended Vote Proposal Propose by issuer or shareholder Withhold All For All 1 -Directors 01-L. Price Blackfird, 02-Simm C. Browning, 03-Donald G. Calder, 04-David C. Colander, 05-Jay R. Inglis, 06-Wilmot H. Kidd, 07Carter Walker, Jr. Issuer For For 2-APPROVAL OF KPMG LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2013. Issuer Name of Fund: Special Opportunities Fund, Inc. (SPE) Period: July 1, 2012 - June 30,2013 Company Name Meeting Date CUSIP Ticker The Central Europe And Russia Fund 4/19/2013 CEE Vote Management Recommended Vote Proposal Propose by issuer or shareholder For For 1-TO APPROVE A CHANGE IN THE FUND'S INVESTMENT OBJECTIVE, ALL AS MORE FULLY DESCRIBED IN THE PROXY STATEMENT. Issuer Name of Fund: Special Opportunities Fund, Inc. (SPE) Period: July 1, 2012 - June 30,2013 Company Name Meeting Date CUSIP Ticker EV Risk-Managed Div. Equity Income Fund 4/19/2013 27829G106 ETJ Vote Management Recommended Vote Proposal Propose by issuer or shareholder For For 1-Directors- 01-Lynn A. Stout, 02-Harriett Tee Taggart, 03-Ralph F. Verni Issuer Name of Fund: Special Opportunities Fund, Inc. (SPE) Period: July 1, 2012 - June 30,2013 Company Name Meeting Date CUSIP Ticker Lone Oak Acquisition 3/22/2013 G5693V105 LOKKF Vote Management Recommended Vote Proposal Propose by issuer or shareholder For For 1-PROPOSAL TO AMEND THE COMPANY'S AMENDED AND RESTATED MEMORANDUM AND ARTICLES OF ASSOCIATION. Issuer For For 2-PROPOSAL TO APPROVE THE DISTRIBUTION OF THE ASSETS OF THE TRUST ACCOUNT TO THE HOLDERS OF THE IPO SHARES WHO WISH TO REDEEM THEIR SHARES IN CONNECTION WITH THE AMENDMENT TO THE COMPANY'S AMENDED AND RESTATED MEMORANDUM AND ARTICLES OF ASSOCIATION. Issuer For For 3-PROPOSAL TO THE ADJOURNMENT OF THE SPECIAL MEETING TO A LATER DATE OR DATES, IF NECESSARY, TO PERMIT FURTHER SOLICITATION OF PROXIES IN THE EVENT THERE ARE INSUFFICIENT VOTES AT THE TIME OF THE SPECIAL MEETING TO APPROVE ANY OR ALL OF THE OTHER TWO PROPOSALS. Issuer Name of Fund: Special Opportunities Fund, Inc. (SPE) Period: July 1, 2012 - June 30,2013 Company Name Meeting Date CUSIP Ticker Azteca Acquisition Corp. 4/4/2013 05501E102 AZTA Vote Management Recommended Vote Proposal Propose by issuer or shareholder For For 1-TO APPROVE AND ADOPT THE AGREEMENT AND PLAN OF MERGER, DATED JANUARY 22, 2013 (THE "MERGER AGREEMENT"), BY AND AMONG AZTECA, HEMISPHERE MEDIA GROUP, INC., INTERMEDIA ESPANOL HOLDINGS, LLC, CINE LATINO, INC., HEMISPHERE MERGER SUB I, LLC, HEMISPHERE MERGER SUB II, INC. AND HEMISPHERE MERGER SUB III, INC. Issuer For None 1A-IF YOU INTEND TO EXERCISE YOUR REDEMPTION RIGHTS PLEASE CHECK THE FOR OR AGAINST BOX FOR THIS PROPOSAL. CHECKING THE BOX, HOWEVER, IS NOT SUFFICIENT TO EXERCISE REDEMPTION RIGHTS. YOU MUST COMPLY WITH THE PROCEDURES SET FORTH UNDER "REDEMPTION RIGHTS" IN THE PROXY STATEMENT. Issuer For For 2-TO ADJOURN THE AZTECA SPECIAL MEETING TO PERMIT FURTHER SOLICITATION OF PROXIES BECAUSE THERE ARE NOT SUFFICIENT PROXIES AT THE AZTECA SPECIAL MEETING TO VOTE IN FAVOR OF THE APPROVAL AND ADOPTION OF THE MERGER AGREEMENT. Issuer Name of Fund: Special Opportunities Fund, Inc. (SPE) Period: July 1, 2012 - June 30,2013 Company Name Meeting Date CUSIP Ticker Azteca Acquisition Corp. WTS 4/4/2013 05501E110 AZTAW Vote Management Recommended Vote Proposal Propose by issuer or shareholder For For 1-TO APPROVE AN AMENDMENT TO THE TERMS OF YOUR WARRANT THAT WILL REDUCE BY 50% THE NUMBER OF SHARES OF AZTECA COMMON STOCK FOR WHICH YOUR WARRANTS ARE EXERCISABLE (FROM ONE SHARE TO ONE-HALF SHARE), WITH THE WARRANT PRICE BEING REDUCED TO $6.00 PER HALF SHARE AND MAKE CERTAIN OTHER AMENDMENTS TO YOUR RIGHTS AS A WARRANTHOLDER. Issuer For For 2-TO ADJOURN THE AZTECA SPECIAL MEETING TO PERMIT FURTHER SOLICITATION OF PROXIES BECAUSE THERE ARE NOT SUFFICIENT PROXIES AT THE AZTECA SPECIAL MEETING TO VOTE IN FAVOR OF THE WARRANT AMENDMENT. Issuer Name of Fund: Special Opportunities Fund, Inc. (SPE) Period: July 1, 2012 - June 30,2013 Company Name Meeting Date CUSIP Ticker New York Mortgage Trust Inc 5/9/2013 NYMT Vote Management Recommended Vote Proposal Propose by issuer or shareholder For For 1-TO APPROVE AND ADOPT THE AGREEMENT AND PLAN OF MERGER, DATED JANUARY 22, 2013 (THE "MERGER AGREEMENT"), BY AND AMONG AZTECA, HEMISPHERE MEDIA GROUP, INC., INTERMEDIA ESPANOL HOLDINGS, LLC, CINE LATINO, INC., HEMISPHERE MERGER SUB I, LLC, HEMISPHERE MERGER SUB II, INC. AND HEMISPHERE MERGER SUB III, INC. Issuer Abstain For 2- ADVISORY VOTE ON NAMED EXECUTIVE OFFICER ("NEO") COMPENSATION. Issuer Abstain 1 year 3-ADVISORY VOTE ON THE FREQUENCY OF FUTURE ADVISORY VOTES ON NEO COMPENSATION.- 1 year, 2 years or 3 years Issuer For For 4-TO CONSIDER AND ACT UPON A PROPOSAL TO RATIFY, CONFIRM AND APPROVE THE SELECTION OF GRANT THORNTON LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2013. Issuer Name of Fund: Special Opportunities Fund, Inc. (SPE) Period: July 1, 2012 - June 30,2013 Company Name Meeting Date CUSIP Ticker Imperial Holdings Inc. 6/6/2013 IFT Vote Management Recommended Vote Proposal Propose by issuer or shareholder For For 1-DIRECTOR 1) JAMES CHADWICK 2) MICHAEL CROW 3) ANDREW DAKOS 4) RICHARD DAYAN 5) PHILLIP GOLDSTEIN 6) GERALD HELLERMAN 7) ANTONY MITCHELL Issuer For For 2-TO VOTE ON AN ADVISORY RESOLUTION ON THE 2'S EXECUTIVE OFFICERS. Issuer 1 year 1 year 3-TO DETERMINE THE FREQUENCY OF FUTURE SHAREHOLDER ADVISORY VOTES ON EXECUTIVE COMPENSATION. Issuer Against For 4-TO RATIFY THE APPOINTMENT OF GRANT THORNTON LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2013. Issuer Name of Fund: Special Opportunities Fund, Inc. (SPE) Period: July 1, 2012 - June 30,2013 Company Name Meeting Date ISIN Ticker Juridica Investment Limited 5/2/2013 GG00B29LSW52 JIL LN Vote Management Recommended Vote Proposal Propose by issuer or shareholder For For 1-That each of the Annual report and Accounts for the period from1/1/12 to 12/31/12, the Director's Report and the Auditor's Report be received and adopted. Issuer For For 2- That the total aggregate remuneration of the Directors of the Company being USD 432,493 in respect of the year ended 12/31/12 be approved. Issuer For For 3- That John Kermit Birchfiled be re-elected as a Director of the Company Issuer For For 4- That PricewaterhouseCoopers CI LLP be re-appointed as auditors of the Company. Issuer For For 5- That the Directors be authorised to fix the renuneration of the auditors. Issuer For For 6- That the maximum total aggregate remuneration of the Directors of the Company be increased to GBP 375,000 per annum. Issuer For For 7- That the Com[any generally be and is hereby authorised for the purposes of section 315 of the Companies Law to make one or more market acquisitions (as defined in the Companies Law) of ordinary shares in the capital of the Company. Issuer For For 8-That the Company adopt a new memorandum and articles of Incorporation, Issuer Name of Fund: Special Opportunities Fund, Inc. (SPE) Period: July 1, 2012 - June 30,2013 Company Name Meeting Date CUSIP Ticker Myrexis, Inc. 4/26/2013 62856H107 MYRX Vote Management Recommended Vote Proposal Propose by issuer or shareholder For For 1-DIRECTOR 1)STEVEN D. SCHEIWE*2)NATHAN M. COUCHMAN$ 3) MICHAEL C. PEARCE# Issuer For For 2-TO APPROVE AN AMENDMENT TO THE COMPANY'S CERTIFICATE OF INCORPORATION TO RESTRICT CERTAIN TRANSFERS OF COMMON STOCK IN ORDER TO PRESERVE THE TAX TREATMENT OF THE COMPANY'S NET OPERATING LOSSES AND OTHER TAX BENEFITS. Issuer For For 3-TO RATIFY THE APPOINTMENT OF EISNERAMPER LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING JUNE 30, 2013. For For 4-TO CONSIDER AN ADVISORY VOTE ON THE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS, AS DISCLOSED IN THE PROXY STATEMENT. Issuer Name of Fund: Special Opportunities Fund, Inc. (SPE) Period: July 1, 2012 - June 30,2013 Company Name Meeting Date ISIN Ticker Blackrock latin American INV 5/14/2013 GB0005058408 BRLA LN Vote Management Recommended Vote Proposal Propose by issuer or shareholder For For 1-To receive the report of the Directors and the financial statements for the year ended 31 December 2012, together with the report of the auditor thereon Issuer For For 2- To approve the Directors' Remuneration Report for the year ended 31 December 2012 Issuer For For 3- To re-elect Mr Burnell as a Director Issuer For For 4- To re-elect Mr Monteiro de Castro as a Director Issuer For For 5- To re-elect the Earl St Aldwyn as a Director Issuer For For 6- To re-elect Dr Doctor as a Director Issuer For For 7- To re-elect Mr O'Conor as a Director Issuer For For 8-To re-elect Mr Whitehead as a Director Issuer For For 9-To re-appoint PricewaterhouseCoopers LLP as auditor to the company Issuer For For 10-To authorise the Directors to determine the auditor's remuneration Issuer For For 11-To increase the aggregate remuneration of the Directors Issuer For For 12-To grant the Directors authority to allot shares Issuer For For 13-To authorise the Directors to disapply pre-emption rights in respect of issues of new ordinary shares or the sale of ordinary shares out of treasury Issuer For For 14-To authorise the Directors to purchase the Company's ordinary shares for cancellation or to be held in treasury Issuer For For 15-To authorise the Directors to purchase up to a maximum of 20% of the Company's ordinary shares in issue as at 30 September 2013 by means of a tender offer Issuer For For 16-To authorise the Directors to purchase up to a maximum of 20% of the Company's ordinary shares in issue as at 31 March 2014 by means of a tender offer Issuer Name of Fund: Special Opportunities Fund, Inc. (SPE) Period: July 1, 2012 - June 30,2013 Company Name Meeting Date CUSIP Ticker Hercules Technology Growth Cap 5/29/2013 HTGC Vote Management Recommended Vote Proposal Propose by issuer or shareholder For For 1-DIRECTOR 1) Manuel A. Henriquez Issuer Abstain (shares sold) For 2-TO RATIFY THE SELECTION OF PRICEWATERHOUSECOOPERS LLP TO SERVE AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2013. Issuer Abstain (shares sold) For 3-ADVISORY VOTE TO APPROVE THE COMPANY'S NAMED EXECUTIVE OFFICER COMPENSATION. Abstain (shares sold) For 4-TO APPROVE A PROPOSAL TO AUTHORIZE THE COMPANY, WITH THE APPROVAL OF THE COMPANY'S BOARD OF DIRECTORS, TO SELL OR OTHERWISE ISSUE UP TO 20% OF THE COMPANY'S OUTSTANDING COMMON STOCK AT A NET PRICE BELOW THE COMPANY'S THEN CURRENT NET ASSET VALUE PER SHARE. Issuer Abstain (shares sold) For 5-AUTHORIZE THE COMPANY, WITH THE APPROVAL OF THE BOARD, TO OFFER AND ISSUE DEBT WITH WARRANTS OR DEBT CONVERTIBLE INTO SHARES OF ITS COMMON STOCK AT AN EXERCISE OR CONVERSION PRICE THAT, AT THE TIME SUCH WARRANTS OR CONVERTIBLE DEBT ARE ISSUED, WILL NOT BE LESS THAN THE MARKET VALUE PER SHARE BUT MAY BE BELOW THE COMPANY'S THEN CURRENT NET ASSET VALUE PER SHARE. Issuer Name of Fund: Special Opportunities Fund, Inc. (SPE) Period: July 1, 2012 - June 30,2013 Company Name Meeting Date CUSIP Ticker The Zweig Total Return Fund Inc. 5/14/2013 ZTR Vote Management Recommended Vote Proposal Propose by issuer or shareholder For For 1-DIRECTOR 1) George R. Aylward, 02-William H. Wright II Issuer Name of Fund: Special Opportunities Fund, Inc. (SPE) Period: July 1, 2012 - June 30,2013 Company Name Meeting Date CUSIP Ticker Firsthand technology Value Fund 5/23/2013 33766Y100 SVVC Vote Management Recommended Vote Proposal Propose by issuer or shareholder Against For 1-DIRECTOR 1) Mark F. Fitzgerald Issuer For For 2-THE RATIFICATION OF THE SELECTION OF TAIT, WELLER & BAKER LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2013 Issuer Name of Fund: Special Opportunities Fund, Inc. (SPE) Period: July 1, 2012 - June 30,2013 Company Name Meeting Date CUSIP Ticker Western Asset Premier Bond Fund PRF A 5/22/2013 WEA ARPS Vote Management Recommended Vote Proposal Propose by issuer or shareholder Withhold All For DIRECTORS 01-Robert Abeles,JR>, 02-Ronald J Arnault, 03-Anita L. Defrantz, 04-Avedick B. Poladian, 05-William B. Siart, 06-J.M. Studenmund, 07-Kenneth D. Fuller, 08-Ronald L. Olson Issuer Name of Fund: Special Opportunities Fund, Inc. (SPE) Period: July 1, 2012 - June 30,2013 Company Name Meeting Date CUSIP Ticker The India Fund, Inc. 5/17/2013 IFN Vote Management Recommended Vote Proposal Propose by issuer or shareholder For For 1-DIRECTORS 1) J. Marc Hardy, 02-Hugh Young Issuer Name of Fund: Special Opportunities Fund, Inc. (SPE) Period: July 1, 2012 - June 30,2013 Company Name Meeting Date CUSIP Ticker The GDL Fund 5/13/2013 GDL Vote Management Recommended Vote Proposal Propose by issuer or shareholder For For 1-DIRECTORS 1) Edward T. Tokar, 02-Salvatore J. Zizza Issuer Name of Fund: Special Opportunities Fund, Inc. (SPE) Period: July 1, 2012 - June 30,2013 Company Name Meeting Date CUSIP Ticker ROI Acquisition Corp - Warrants 5/21/2013 74966A112 ROIQW Vote Management Recommended Vote Proposal Propose by issuer or shareholder For For 1-TO CONSIDER AND VOTE UPON AN AMENDMENT TO THE WARRANT AGREEMENT, ALL AS MORE FULLY DESCRIBED IN THE PROXY STATEMENT. Issuer For For 2-TO ADJOURN THE SPECIAL MEETING OF PUBLIC WARRANTHOLDERS TO A LATER DATE OR DATES, IF NECESSARY, TO PERMIT FURTHER SOLICITATION AND VOTE OF PROXIES IF, BASED UPON THE TABULATED VOTE AT THE TIME OF THE SPECIAL MEETING OF PUBLIC WARRANTHOLDERS, ("WARRANTHOLDER ADJOURNMENT PROPOSAL"). Issuer Name of Fund: Special Opportunities Fund, Inc. (SPE) Period: July 1, 2012 - June 30,2013 Company Name Meeting Date CUSIP Ticker ROI Acquisition Corp 5/21/2013 74966A104 ROIQ Vote Management Recommended Vote Proposal Propose by issuer or shareholder For For 1-TO CONSIDER AND VOTE UPON A PROPOSAL (I) TO APPROVE AND ADOPT THE BUSINESS COMBINATION AGREEMENT AND PLAN OF MERGER, DATED AS OF JANUARY 31, 2013, AS IT MAY BE FURTHER AMENDED (THE "MERGER AGREEMENT"), BY AND AMONG THE COMPANY, ROI MERGER SUB CORP., ROI MERGER SUB LLC, AND EVERYWARE GLOBAL, INC., AND THE TRANSACTIONS CONTEMPLATED THEREBY (THE "BUSINESS COMBINATION PROPOSAL"). Issuer For None 1A-IF YOU INTEND TO EXERCISE YOUR REDEMPTION RIGHTS PLEASE CHECK "FOR". CHECKING THE BOX, HOWEVER IS NOT SUFFICIENT TO EXERCISE REDEMPTION RIGHTS. YOU MUST COMPLY WITH THE PROCEDURES SET FORTH UNDER "REDEMPTION RIGHTS" ON OF THE PROXY STATEMENT. IF YOU DO NOT INTEND TO EXERCISE YOUR REDEMPTION RIGHTS, PLEASE LEAVE BLANK OR VOTE AGAINST/ABSTAIN. Issuer For For 2-TO CONSIDER AND VOTE UPON A PROPOSAL TO APPROVE OUR THIRD AMENDED AND RESTATED CERTIFICATE OF INCORPORATION. Issuer For For 3-ELECT THREE DIRECTORS TO SERVE ON ROI'S BOARD UPON CONSUMMATION OF THE BUSINESS COMBINATION (THE "DIRECTOR ELECTION PROPOSAL"). Issuer For For 4-ELECT THREE DIRECTORS TO SERVE ON ROI'S BOARD UPON CONSUMMATION OF THE BUSINESS COMBINATION (THE "DIRECTOR ELECTION PROPOSAL"). Issuer For For 5-TO CONSIDER AND VOTE UPON A PROPOSAL TO ADJOURN THE SPECIAL MEETING OF STOCKHOLDERS TO A LATER DATE OR DATES, IF NECESSARY, TO PERMIT FURTHER SOLICITATION AND VOTE OF PROXIES IF, BASED UPON THE TABULATED VOTE AT THE TIME OF THE SPECIAL MEETING, THERE ARE NOT SUFFICIENT VOTES TO APPROVE ONE OR MORE PROPOSALS PRESENTED TO STOCKHOLDERS FOR VOTE (THE "ADJOURNMENT PROPOSAL"). Issuer Name of Fund: Special Opportunities Fund, Inc. (SPE) Period: July 1, 2012 - June 30,2013 Company Name Meeting Date CUSIP Ticker The Ireland Fund, Inc. 6/4/2013 IRL Vote Management Recommended Vote Proposal Propose by issuer or shareholder For For 1-DIRECTOR1) David Dempsey Issuer Name of Fund: Special Opportunities Fund, Inc. (SPE) Period: July 1, 2012 - June 30,2013 Company Name Meeting Date CUSIP Ticker Alpine Total Dynamic Dividend Fund 5/21/2013 AOD Vote Management Recommended Vote Proposal Propose by issuer or shareholder Withhold all For 1-DIRECTORS1) James A. Jacobson, 02-H.Guy Leibler Issuer For For 2-TO TRANSACT SUCH OTHER BUSINESS AS MAY PROPERLY COME BEFORE THE MEETING OR ANY ADJOURNMENTS THEREOF. Issuer Name of Fund: Special Opportunities Fund, Inc. (SPE) Period: July 1, 2012 - June 30,2013 Company Name Meeting Date CUSIP Ticker First Opportunity Fund Inc. 6/21/2013 33587T108 FOFI Vote Management Recommended Vote Proposal Propose by issuer or shareholder For For 1-DIRECTORS1) Dean l. Jacobson, 02-Steven K. Norgaard Issuer Name of Fund: Special Opportunities Fund, Inc. (SPE) Period: July 1, 2012 - June 30,2013 Company Name Meeting Date CUSIP Ticker Boulder total Return Fund, Inc. 6/21/2013 BTF Vote Management Recommended Vote Proposal Propose by issuer or shareholder For For 1-DIRECTORS1) Richard I. Barr, 02-John S. Horejsi, 03-Dean L. Jacobson Issuer Name of Fund: Special Opportunities Fund, Inc. (SPE) Period: July 1, 2012 - June 30,2013 Company Name Meeting Date CUSIP Ticker Boulder Growth & Income Fund, Inc. 6/21/2013 BIF Vote Management Recommended Vote Proposal Propose by issuer or shareholder For For 1-DIRECTORS1)Richard I. Barr, 02-John S. Horejsi, 03-Dean L. Jacobson Issuer Name of Fund: Special Opportunities Fund, Inc. (SPE) Period: July 1, 2012 - June 30,2013 Company Name Meeting Date CUSIP Ticker The Swiss Helvetia Fund, Inc. 6/19/2013 SWZ Vote Management Recommended Vote Proposal Propose by issuer or shareholder Withhold All Nominees For 1-DIRECTORS1)JEAN-MARC BOILLAT,02-R. CLARK HOOPER, 03-ALEXANDRE DE TAKACSY Issuer For For 2-WITH RESPECT TO THE PROPOSAL TO RATIFY THE SELECTION BY THE BOARD OF DIRECTORS OF DELOITTE & TOUCHE LLP AS THE FUND'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE YEAR ENDING DECEMBER 31, 2013. Issuer Name of Fund: Special Opportunities Fund, Inc. (SPE) Period: July 1, 2012 - June 30,2013 Company Name Meeting Date CUSIP Ticker MS Asia-Pacific Fund, Inc 6/24/2013 61744U106 APF Vote Management Recommended Vote Proposal Propose by issuer or shareholder For For 1-DIRECTORS1)Frank L. Bowman, 02-James F. Higgins, 03-Manuel H. Johnson Issuer Name of Fund: Special Opportunities Fund, Inc. (SPE) Period: July 1, 2012 - June 30,2013 Company Name Meeting Date CUSIP Ticker The Thai Capital Fund, Inc. 6/10/2013 TF Vote Management Recommended Vote Proposal Propose by issuer or shareholder For For 1-TO APPROVE A CHANGE IN THE FUNDAMENTAL INVESTMENT LIMITATIONS OF THE FUND AS SET FORTH IN THE RELATED PROXY STATEMENT. Issuer For For 2-TO APPROVE THE LIQUIDATION AND DISSOLUTION OF THE FUND, INCLUDING THE TERMINATION AND LIQUIDATION OF THE FUND'S INVESTMENT PLAN, IN ACCORDANCE WITH THE PLAN OF LIQUIDATION AND DISSOLUTION OF THE FUND ATTACHED TO THE PROXY STATEMENT AS APPENDIX A. Issuer Name of Fund: Special Opportunities Fund, Inc. (SPE) Period: July 1, 2012 - June 30,2013 Company Name Meeting Date CUSIP Ticker American Strategic Income Portfolio III 6/17/2013 03009T101 CSP Vote Management Recommended Vote Proposal Propose by issuer or shareholder Withhold All For 1-DIRECTORS1 Roger A. Gibson, 02-John P. Kayser, 03-Leonard W. Kedrowski, 04-Richard K. Riederer,05-James M. Wade Issuer For For 2-TO RATIFY THE SELECTION OF ERNST & YOUNG LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM OF EACH FUND FOR THE CURRENT FISCAL YEAR. Issuer Name of Fund: Special Opportunities Fund, Inc. (SPE) Period: July 1, 2012 - June 30,2013 Company Name Meeting Date CUSIP Ticker American Strategic Income Portfolio 6/17/2013 SLA Vote Management Recommended Vote Proposal Propose by issuer or shareholder Withhold All For 1-DIRECTORS1 Roger A. Gibson, 02-John P. Kayser, 03-Leonard W. Kedrowski, 04-Richard K. Riederer, 05-James M. Wade Issuer For For 2-TO RATIFY THE SELECTION OF ERNST & YOUNG LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM OF EACH FUND FOR THE CURRENT FISCAL YEAR. Issuer Name of Fund: Special Opportunities Fund, Inc. (SPE) Period: July 1, 2012 - June 30,2013 Company Name Meeting Date CUSIP Ticker American Strategic Income Portfolio -II 6/17/2013 BSP Vote Management Recommended Vote Proposal Propose by issuer or shareholder Withhold All For 1-DIRECTORS1Roger A. Gibson, 02-John P. Kayser, 03-Leonard W. Kedrowski, 04-Richard K. Riederer, 05-James M. Wade Issuer For For 2-TO RATIFY THE SELECTION OF ERNST & YOUNG LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM OF EACH FUND FOR THE CURRENT FISCAL YEAR. Issuer Name of Fund: Special Opportunities Fund, Inc. (SPE) Period: July 1, 2012 - June 30,2013 Company Name Meeting Date CUSIP Ticker The European Equity Fund 6/26/2013 EEA Vote Management Recommended Vote Proposal Propose by issuer or shareholder For For 1-DIRECTORS01-AMMASSADOR R.R. BURT, 02-DR. FRIEDBERT H. MALT, 03-MR. JOACHIM WAGNER, 04-DR. WILHELM BENDER Issuer For For 3-TO RATIFY THE APPOINTMENT BY THE AUDIT COMMITTEE AND THE BOARD OF DIRECTORS OF PRICEWATERHOUSECOOPERS LLP, AN INDEPENDENT PUBLIC ACCOUNTING FIRM, AS INDEPENDENT AUDITORS FOR THE FISCAL YEAR ENDING DECEMBER 31, 2013. Issuer Name of Fund: Special Opportunities Fund, Inc. (SPE) Period: July 1, 2012 - June 30,2013 Company Name Meeting Date CUSIP Ticker Equus Total Return 6/14/2013 EQS Vote Management Recommended Vote Proposal Propose by issuer or shareholder Withhold all For 1-DIRECTORS01-Fraser Atkinson, 02-Alessandro Benedetti, 03-Richard F. Bergner, 04-Kenneth I. Denos, 05-Gregory J. Flanagan, 06-Henry W. Hankinson, 07-John A Hardy, 08-Robert L Knauss, 09-Bertrand Des Pallieres Issuer Abstain For 2-TO RATIFY THE SELECTION OF UHY AS THE FUND'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2013. Issuer Against For 3-TO APPROVE, IN A NON-BINDING VOTE, THE COMPENSATION PAID TO THE FUND'S EXECUTIVE OFFICERS, AS DISCLOSED PURSUANT TO ITEM -K, INCLUDING THE COMPENSATION DISCUSSION AND ANALYSIS, COMPENSATION TABLES, AND NARRATIVE DISCUSSION. Issuer Name of Fund: Special Opportunities Fund, Inc. (SPE) Period: July 1, 2012 - June 30,2013 Company Name Meeting Date CUSIP Ticker Macquarie Global Infra Tot Ret Fd 6/19/2013 55608D101 MGU Vote Management Recommended Vote Proposal Propose by issuer or shareholder For For 1-DIRECTORS1)Gordon A. Baird, 02-Thomas W. Hunersen Issuer Name of Fund: Special Opportunities Fund, Inc. (SPE) Period: July 1, 2012 - June 30,2013 Company Name Meeting Date CUSIP Ticker The Thai Fund, Inc. 6/24/2013 TTF Vote Management Recommended Vote Proposal Propose by issuer or shareholder For For Directors - 1) Frank L. Bowman, 2)James F. Higgins, 3)Manuel H. Johnson Issuer For For 2-TO CONSIDER AND ACT UPON A PROPOSAL TO LIQUIDATE AND TERMINATE THE CONTRACTUAL INVESTMENT PLAN EXISTING IN THAILAND THROUGH WHICH THE THAI FUND, INC. (THE "FUND") CURRENTLY HOLDS ALL OF ITS THAI ASSETS. Issuer Against Against 3-TO CONSIDER AND ACT UPON A STOCKHOLDER PROPOSAL TO TERMINATE THE INVESTMENT MANAGEMENT AGREEMENT BETWEEN MORGAN STANLEY INVESTMENT MANAGEMENT INC. AND THE FUND. Shareholder Name of Fund: Special Opportunities Fund, Inc. (SPE) Period: July 1, 2012 - June 30,2013 Company Name Meeting Date CUSIP Ticker The Central Europe And Russia Fund 6/26/2013 CEE Vote Management Recommended Vote Proposal Propose by issuer or shareholder For For 1-Directors: 01-Dr. Wilhelm Bender, 02-Mr. Detlef Bierbaum, 03-Mr. Richard Karl Goeltz Issuer For For 2-TO RATIFY THE APPOINTMENT BY THE AUDIT COMMITTEE AND THE BOARD OF DIRECTORS OF PRICEWATERHOUSECOOPERS LLP, AN INDEPENDENT PUBLIC ACCOUNTING FIRM, AS INDEPENDENT AUDITORS FOR THE FISCAL YEAR ENDING OCTOBER 31, 2013. Issuer Name of Fund: Special Opportunities Fund, Inc. (SPE) Period: July 1, 2012 - June 30,2013 Company Name Meeting Date CUSIP Ticker The New Germany Fund, Inc 6/26/2013 GF Vote Management Recommended Vote Proposal Propose by issuer or shareholder For For 1-Directors: 01-Mr. Detlef Bierbaum, 02-Mr. C.H. Strenger, 03-Mr. R.H. Wadsworth, 04-Dr. Wilhelm Bender Issuer For For 3-TO RATIFY THE APPOINTMENT BY THE AUDIT COMMITTEE AND THE BOARD OF DIRECTORS OF PRICEWATERHOUSECOOPERS LLP, AN INDEPENDENT PUBLIC ACCOUNTING FIRM, AS INDEPENDENT AUDITORS FOR THE FISCAL YEAR ENDING OCTOBER 31, 2013. Issuer Name of Fund: Special Opportunities Fund, Inc. (SPE) Period: July 1, 2012 - June 30,2013 Company Name Meeting Date CUSIP Ticker Supervalu Inc. 7/16/2013 SVU Vote Management Recommended Vote Proposal Propose by issuer or shareholder For For 1A-ELECTION OF DIRECTOR: DONALD R. CHAPPEL Issuer For For 1B-ELECTION OF DIRECTOR: IRWIN S. COHEN Issuer For For 1C-ELECTION OF DIRECTOR: PHILIP L. FRANCIS Issuer For For 1D-ELECTION OF DIRECTOR: ROBERT G. MILLER Issuer For For 1E-ELECTION OF DIRECTOR: MARK A. NEPORENT Issuer For For 1F-ELECTION OF DIRECTOR: MATTHEW E. RUBEL Issuer For For 1H-ELECTION OF DIRECTOR: WAYNE C. SALES Issuer For For 1H-ELECTION OF DIRECTOR: JOHN T. STANDLEY Issuer For For 1I-ELECTION OF DIRECTOR: LENARD TESSLER Issuer For For 2-RATIFICATION OF APPOINTMENT OF KPMG LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTANTS Issuer Abstain For 3-TO APPROVE, BY NON-BINDING VOTE, THE EXECUTIVE COMPENSATION AS DISCLOSED IN THE PROXY STATEMENT Issuer Name of Fund: Special Opportunities Fund, Inc. (SPE) Period: July 1, 2012 - June 30,2013 Company Name Meeting Date CUSIP Ticker Blackrock Muni 2018 Term Trust-W7 7/30/2013 09248C205 BPK APRS Vote Management Recommended Vote Proposal Propose by issuer or shareholder For For 1-Directors: 01-Richard E. Cavanagh, 02-Kathleen F. Feldstein, 03-Henry Gabbay, 04-Jerrold B. Harris Issuer Name of Fund: Special Opportunities Fund, Inc. (SPE) Period: July 1, 2012 - June 30,2013 Company Name Meeting Date CUSIP Ticker Blackrock CA Muni 2018 Term Trust-M7 7/30/2013 09249C204 BJZ APRS Vote Management Recommended Vote Proposal Propose by issuer or shareholder For For 1-Directors: 01-Richard E. Cavanagh, 02-Kathleen F. Feldstein, 03-Henry Gabbay, 04-Jerrold B. Harris Issuer SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant) Special Opportunities Fund, Inc. By (Signature and Title)/s/ Andrew Dakos Andrew Dakos, President Date 08/07/2013
